

117 HR 48 IH: American Sovereignty and Species Protection Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 48IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Biggs introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Endangered Species Act to prevent a species that is not native to the United States from being listed as an endangered species or a threatened species, to prohibit certain types of financial assistance, and for other purposes.1.Short titleThis Act may be cited as the American Sovereignty and Species Protection Act.2.Limitation on listing of not native species and provision of certain financial assistance(a)Limitation on listing of not native speciesSection 4(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1533(a)(2)) is amended by adding at the end the following:(D)Not native speciesThe Secretary may not determine that a species is an endangered species or a threatened species pursuant to section 4 if such species is not native to the United States..(b)Limitation on provision of certain financial assistanceSection 8(a) of the Endangered Species Act of 1973 (16 U.S.C. 1537(a)) is amended—(1)by striking As a demonstration of and inserting the following:(1)In generalAs a demonstration of;(2)by striking (which includes, but is not limited to, the acquisition, by lease or otherwise, of lands, waters, or interests therein); and(3)by adding at the end the following:(2)Prohibition on purchasing land in a foreign countryNo financial assistance provided under paragraph (1) may be used to acquire, by lease or otherwise, lands, waters, or other interests in a foreign country..